Citation Nr: 0635438	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for a heart disability, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for a severe allergic 
reaction/syndrome, to include as due to herbicide exposure.

4.  Entitlement to service connection for an intestinal 
disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Appeals (VA) regional office (RO) in 
Milwaukee, Wisconsin, which denied all issues now on appeal.

A review of the file indicates that in June 1990, the RO 
denied service connection for a disability claimed as a 
condition manifested by lapse of memory, flashbacks, and 
periods of violence.  The records available at the time of 
the rating decision reflected only two psychiatric diagnoses:  
(1) chronic cocaine dependency and (2) chronic alcohol 
dependency.  Since the June 1990 rating decision, records 
have been associated with the file that reflect a diagnosis 
of a depressive disorder and the veteran now claims service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  Where a prior claim 
for service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  Accordingly, the Board finds that service 
connection for an acquired psychiatric disorder to include 
PTSD should be considered on a de novo basis, without regard 
to finality of the previous determination.


FINDINGS OF FACT

1.  Service records show the veteran served in the Republic 
of Korea no earlier than 1971 and had no service in the 
Republic of Vietnam.

2.  Service medical records show an acute reaction to drug 
ingestion in service manifested by auditory hallucinations 
and disorientation to time, place, and person, but no 
findings are attributed to an acquired psychiatric disorder, 
including post-traumatic stress disorder, and post-service 
treatment records show a diagnosis of depressive disorder, 
chronic alcohol dependence, and cocaine dependency in 
remission; there is no competent medical evidence that 
establishes a relationship between a current acquired 
psychiatric disorder and service.

3.  A heart disability is not shown in service and post-
treatment records show no heart disability until 1998, 26 
years after service terminated; there is no competent medical 
evidence that establishes a relationship between the current 
heart disability and service.

4.  A severe allergic reaction/syndrome is not shown in 
service and post-treatment records show no severe allergic 
reaction/syndrome until 2001, 29 years after service 
terminated; there is no competent medical evidence that 
establishes a relationship between the current heart 
disability and service.

5.  An intestinal disability is not shown in service and 
post-treatment records show no symptoms of an intestinal 
disability until 2002, approximately 29 years after service 
terminated; there is no competent medical evidence that 
establishes a relationship between the current heart 
disability and service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder, was not incurred in or aggravated 
by military service and a psychosis may not be presumed to be 
of service onset.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Service connection for a heart disability, to include as 
a result of herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

3.  Service connection for a severe allergic 
reaction/syndrome, to include as a result of herbicide 
exposure, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

4.  Service connection for an intestinal disability, to 
include as a result of herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in August 
2002, two months before the initial rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.  Additional VCAA notice letters were sent 
in March and May 2004.  The notices collectively
comply with the four requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that they (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claims; (2) inform the claimant 
about the information and evidence the claimant is expected 
to provide; (3) inform the claimant about the information and 
evidence that VA will attempt to provide on his behalf; and 
(4) request the claimant provide any evidence in his 
possession that pertains to the claims.  The notice letters 
addressed all four elements.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was only informed of the 
existence of a disability and the connection between the 
veteran's service and the disability elements.  Despite the 
exclusion of three elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran was previously established.  
Since the Board finds that service connection for an acquired 
psychiatric disorder, a heart disorder, severe allergic 
reaction/syndrome, and intestinal problems is not warranted 
in this appeal, the degree of disability and an effective 
date for service connection for these disorders are not 
issues before the Board.  In sum, the lack of notice has no 
prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, to address the 
nature and etiology of the veteran's claimed acquired 
psychiatric disorder.  VA examinations were not warranted for 
the remaining claims for service connection because there was 
no evidence in the record to indicate an injury, disease, or 
event in service or a disease or symptoms of a disease listed 
in 38 C.F.R. §§ 3.309, 3.313, 3.316, 3.317 manifesting during 
an applicable presumptive period.  There is sufficient 
medical evidence of record to make a decision on the claims 
on appeal. 

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002 & Supp. 
2006).  To demonstrate a chronic disease in service, a 
combination of manifestations must be shown that is 
sufficient to identify the disease entity and there must be 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.   Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including cardiovascular-renal 
disease and psychoses, service connection may be granted on a 
presumptive basis if such a disability is manifested to at 
least a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorders in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 
(4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-07 (June 24, 2002).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, VA treatment records from 1989 and 1998-2004, 
private treatment records/reports, VA examination reports, 
and his contentions, as presented in the veteran's written 
statements.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Before addressing the individual disabilities claimed as 
service connected, the Board addresses his underlying 
contention that he was exposed to Agent Orange while serving 
in the Republic of Korea (Korea).  While the veteran's 
service records indicate that he served in Korea during the 
Vietnam era, the veteran was not assigned during the 
timeframe (April 1968 through July 1969) associated with 
herbicide usage or testing, or to a unit involved in exposure 
to herbicides.  Furthermore, there is no evidence to 
establish that the veteran was ever assigned to the Republic 
of Vietnam or ever traveled there during his active service.  
Consequently, he is not entitled to the presumption of 
exposure to herbicides.  Cf. 38 C.F.R. § 3.307(6)(iii) 
(2006).  



Acquired Psychiatric Disorder

The veteran contends that he has a mental condition, possibly 
PTSD, as a result of unknowingly ingesting drugs that were 
being surreptitiously slipped to him, and suffering an 
adverse reaction.  A review of the record indicates that, 
notwithstanding an in-service incident involving drugs, 
service connection for an acquired psychiatric disorder, 
including PTSD, is not warranted.

First and foremost, the veteran does not have a current 
diagnosis of PTSD.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997).  As there is no medical evidence 
of the current existence of PTSD, service connection for that 
disability is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (absent proof of present disability there can 
be no valid claim).

Turning to an acquired psychiatric disorder, there are no 
findings attributed to a chronic psychiatric disability in 
service.  Service medical records do substantiate an incident 
in August 1971, where the veteran was found outside the post 
dispensary disheveled and in a state of disorientation.  He 
was noted to be speaking incoherently and experiencing 
auditory hallucinations.  The diagnostic impression was 
"drug"; the Board infers from this that the veteran was 
determined to be under the influence of a drug.  His symptoms 
of disorientation and hallucinations appear to have been 
acute and unrelated to a chronic psychiatric disability, as 
the remainder of his service medical records shows no 
additional findings.  The veteran underwent a separation 
physical examination in November 1972 and the psychiatric 
component of the clinical evaluation was normal.

Post-service, clinicians diagnosed chronic cocaine dependency 
and chronic alcohol dependence in October 1989.  The United 
States Court of Appeals for the Federal Circuit indicated 
that section 1110 of Title 38, United States Code, precludes 
disability compensation for primary alcohol disabilities.  
Allen v. Principi, 237 F.3d. 1368, 1376 (Fed. Cir. 2001).  
Thus, the law precludes service connection for the veteran's 
alcoholism and cocaine dependence on a direct basis.  
Sections 1110 and 1131 do not explicitly prohibit an award of 
secondary service connection under 38 C.F.R. § 3.310(a), for 
a substance abuse disability.  Allen, 237 F.3d. at 1376 (Fed. 
Cir. 2001).  The Federal Circuit stressed that veterans can 
only recover if they can adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder.  Id. at 1381.  
In the instant case, the veteran is not service-connected for 
any disability.  Accordingly, service connection for 
alcoholism or cocaine dependency on a secondary basis is not 
supported by the record.  

The recent VA examination in March 2004 reflects a diagnosis 
of depressive disorder, NOS (not otherwise specified).  
Although this presents a current diagnosis of an acquired 
psychiatric disorder, the record does not support service 
connection for a depressive disorder for three reasons.  
First, there are no findings attributed to a depressive 
disorder in service.  Second, no psychosis has been shown 
within a year of service.  Third, the only competent evidence 
of record, regarding the existence versus non-existence of a 
nexus to service, indicates that the veteran's depressive 
disorder is not related to service.  The veteran, as a 
layperson, is "generally not capable of opining on matters 
requiring medical knowledge".  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In sum, the evidence fails to demonstrate service connection 
for an acquired psychiatric disorder, to include PTSD, on a 
direct, presumptive, or secondary basis.  Accordingly, 
service connection for an acquired psychiatric disorder is 
not warranted.
 
Heart Disability

A review of the record indicates that service connection is 
not warranted for a heart disability, as there is no evidence 
of heart disease in service or within one year of service 
discharge, and there is no competent evidence that links the 
disability to service.  

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran has a 
current diagnosis of coronary heart disease; however, there 
are no findings attributed to coronary heart disease or any 
other heart disability in the veteran's service medical 
records, including a physical examination completed at the 
time of the veteran's discharge in November 1972.  Post-
service medical records do not show complaints of chest pains 
until the mid-1990's and, at that time, the pain was 
determined to be non cardiac.  It was not until the end of 
1998 that the veteran presented with not only chest pain, but 
also complaints of left arm and leg numbness, palpitations 
with irregular heartbeat, black-outs, shortness of breath, 
sweating, and nausea.  Coronary artery disease was then 
diagnosed.  Based on this record, there is no apparent 
relationship between the veteran's service and his heart 
disability, as over 25 years separate the onset of 
symptoms/diagnosis and active military service.

With regard to nexus evidence, the veteran contends that his 
heart disability is the result of exposure to herbicides.  
This assertion fails for several reasons.  To begin, the 
evidence fails to establish any exposure to herbicides in 
service.  But, even if it did, coronary heart disease has not 
been determined to be associated with exposure to herbicides.  
The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
diseases aside from those on the list of diseases entitled to 
presumptive service connection based on herbicides exposure.  
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. at 42606-07.  Lastly, the veteran's 
assertion has no probative value because as a layman, he is 
not qualified to competently opine on the etiology of 
disease.  Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992) (as causative 
factors of a disease amount to a medical question, only a 
physician's opinion would be competent evidence).  

To summarize, the record presents no evidence of a heart 
disability in service or within one year of service; and 
there is no competent evidence that the veteran has a heart 
disability that is related to service on any basis, to 
include as due to herbicide exposure.  Accordingly, service 
connection is not warranted.  

Severe Allergic Reaction/Syndrome-Intestinal Disability

The veteran contends that his current allergic reactions and 
"intestinal problems" are a result of exposure to 
herbicides in service.  As previously explained, this 
contention has no factual support.  Moreover, an association 
between herbicide exposure and allergic reactions and 
intestinal problems has not been recognized by VA 
regulations.  Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. at 42606-07.  

Now turning to service connection on a direct basis, service 
medical records are negative for any findings that the 
veteran is allergic to certain foods, such as wheat, barley, 
rye, soy, peanuts, onions, or beef.  There is no objective 
evidence of shortness of breath, full body pruritic rash, 
tongue thickening, hoarseness, wheezing, cough, dyspnea, 
diarrhea, or throat tightening associated with an allergic 
reaction, prior to the veteran's complaints in 2001, 
approximately 39 years after active service terminated.  
Post-service medical records also fail to demonstrate a 
continuity of gastrointestinal complaints from the time of 
service to the present and treatment records do not reflect a 
diagnosis of an intestinal disorder.  Since a chronic 
disability of either severe allergic reaction/syndrome or 
intestinal problems is not shown in service and there is no 
continuity of symptoms from service or competent evidence 
that either of these disabilities are related to service, 
including as secondary to herbicide exposure, the Board finds 
that service connection for severe allergic reaction/syndrome 
and service connection for intestinal problems is not 
warranted.

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection decided herein 
because the preponderance of the evidence is against the 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, service connection for the disabilities 
at issue is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.

Service connection for a heart disorder, to include as due to 
herbicide exposure, is denied.

Service connection for a severe allergic reaction/syndrome, 
to include as due to herbicide exposure, is denied.

Service connection for intestinal problems, to include as due 
to herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


